              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:17-cv-00256-MR


SHIRLEY TETER,                  )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                ORDER
                                )
PROJECT VERITAS ACTION FUND, )
et al.,                         )
                                )
                   Defendants.  )
_______________________________ )

      THIS MATTER is before the Court on the letter from Leslie Boyd, which

the Court construes as a motion to quash [Doc. 79] and the Defendants’

Unopposed Motion for Leave to Use the Deposition of Leslie Boyd [Doc. 84].

      Leslie Boyd is a non-party witness who was subpoenaed by the

Defendants to testify at trial. Ms. Boyd has moved to quash that subpoena

on the grounds that she is not available to testify because she needs to

accompany her pregnant granddaughter on a time-sensitive cross-country

trip the week of trial. [Doc. 79]. In an effort to accommodate Ms. Boyd, the

parties have agreed to certain stipulations, and the Defendants seek leave

to use Ms. Boyd’s deposition at trial on two discrete points in lieu of requiring

her to appear live at trial.
      For the reasons stated by the parties, and for cause shown,

      IT IS, THEREFORE, ORDERED that the Defendants’ Unopposed

Motion for Leave to Use the Deposition of Leslie Boyd [Doc. 84] is

GRANTED, and Leslie Boyd’s Motion to Quash [Doc. 79] is DENIED AS

MOOT.

      IT IS FURTHER ORDERED that Leslie Boyd is hereby released from

her subpoena and shall not be required to appear at the trial of this matter.

      IT IS SO ORDERED.

                               Signed: May 13, 2019




                                        2
